J-S03016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.A.P., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2481 EDA 2017

                  Appeal from the Order Entered May 11, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001244-2016
                                       CP-51-DP-0001656-2014

    IN THE INTEREST OF: S.A.A.S., A            :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: C.M., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 2482 EDA 2017

                  Appeal from the Order Entered May 11, 2017
              In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-AP-0001243-2016
                                       CP-51-DP-0001657-2014


BEFORE:      BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.

MEMORANDUM BY PANELLA, J.                                 FILED APRIL 04, 2018




____________________________________________


   Former Justice specially assigned to the Superior Court.
J-S03016-18


       C.M. (“Mother”), appeals nunc pro tunc1 from the orders entered May

11, 2017, in the Court of Common Pleas of Philadelphia County, granting the

petitions filed by the Philadelphia Department of Human Services (“DHS”)

seeking to involuntarily terminate Mother’s parental rights to her two minor

children, a female, S.A.A.S., (born in April 2014), and a male, S.A.P., (born

in January 2011) (collectively, the “Children”), pursuant to § 2511 of the

Adoption Act, and to change the Children's permanency goal to adoption,

pursuant to § 6351 of the Juvenile Act.2, 3 Mother’s counsel, Michael J. Graves,

Jr., Esquire, (“Mother’s Counsel”), has filed with this Court a motion for leave

to withdraw as counsel and a brief pursuant to Anders v. California, 386

U.S. 738, 744 (1967). We affirm and grant Mother’s Counsel leave to

withdraw.



____________________________________________


1On July 19, 2017, Mother's counsel filed a motion for reinstatement of appeal
nunc pro tunc. The trial court granted the petition on July 25, 2017 See Trial
Court Opinion, 9/11/17, at 1 n.1.

2 On May 11, 2017, the trial court also involuntarily terminated the parental
rights of both S.A.A.S.’s father, R.A.S., and S.A.P.’s father, M.P., to their
respective child. Neither father filed an appeal, nor is either a party in the
appeals before the Court.

3  Lisa M. Visco, Esquire, the court-appointed guardian ad litem (“GAL”)
representing the Children, was present at the termination/goal change hearing
on May 11, 2017. See In re Adoption of L.B.M., 161 A.3d 172 (2017) (Pa.
2017). At the hearing on the termination petition, Attorney Visco actively
conducted questioning of the witnesses. We can discern no conflict in the legal
interests and the best interests of the Children in this matter. See In re
D.L.B., 166 A.3d 322 (Pa. Super. 2017).


                                           -2-
J-S03016-18


      The trial court set forth the factual background and procedural history

of this appeal as follows.

            R.A.S. is the Father of S.A.A.S. (Exhibit “A” Statement of
      Facts, attached to DHS Petition for Involuntary Termination of
      Parental Rights, filed 12/19/2016, ¶”b”).

            M.P. is the Father of S.A.P. (Exhibit “A” Statement of Facts,
      attached to DHS Petition for Involuntary Termination of Parental
      Rights, filed 12/19/2016, ¶”c”).

             On April 26, 2014, the Department of Human Services
      (DHS), received a General Protective Services (GPS) Report
      alleging that C.A.M., Mother, hand [sic] given birth to S.A.A.S. on
      4/[ ]/2014 at the Hospital of the University of Pennsylvania (HUP);
      that the Child was 38 weeks and 5 days gestation, and weighed
      six pounds and seven ounces at the time of her birth; that the
      Child tested positive for marijuana at the time of birth; that
      Mother previously tested positive for marijuana during the birth of
      the [c]hild’s sibling, S.A.P.; that Mother refused to provide a urine
      drug screen to hospital staff; that Mother admitted to recreational
      marijuana use; and that Mother stated that she had items to care
      for the infant in her home. The Report also alleged that Mother
      had a total of five [c]hildren and they all resided with Mother; that
      an unknown [m]aternal [a]unt was caring for the other four
      [c]hildren while Mother was hospitalized; and that S.A.A.S.’s
      Father, R.S., was not involved in her care. This Report was
      substantiated. (Exhibit “A” Statement of Facts, attached to DHS
      Petition for Involuntary Termination of Parental Rights, filed
      12/19/2016, ¶“d”).

             On April 27, 2014, DHS met with Mother at HUP, prior to her
      discharge, to discuss the allegations of the 4/26/2014 GPS Report;
      DHS learned that S.A.A.S. and Mother were both medically cleared
      for discharge. Mother stated that she did not have a crib or
      bassinette for the [c]hild but had many other items to care for the
      infant; that she no longer had legal custody of another [c]hild due
      to his adoption; that two other [c]hildren were residing with
      relatives; and that S.A.P. was the only [c]hild residing in her care
      and was in the care of his [m]aternal [a]unt while Mother was
      hospitalized. (Exhibit “A” Statement of Facts, attached to DHS
      Petition for Involuntary Termination of Parental Rights, filed
      12/19/2016, ¶“e”).

                                      -3-
J-S03016-18



            On April 28, 2014, DHS learned that, after being discharged
     from HUP, Mother and infant Child [S.A.A.S.] began residing with
     Mother’s [m]aternal [a]unt and [u]ncle, C.H. and S.H.; and that
     the family had obtained all of the necessary items for the infant.
     Mother was in agreement with receiving Family Empowerment
     Services (FES). (Exhibit “A” Statement of Facts, attached to DHS
     Petition for Involuntary Termination of Parental Rights, filed
     12/19/2016, ¶“f”).

            On or about May 7, 2014, DHS referred the family for FES
     [Foundation for Educational Services] to address the family’s
     needs. Mother was referred to receive assistance with drug
     treatment, housing, employment, and to attend parenting classes.
     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 12/19/2016,
     ¶“g”).

           On about May 15, 2014, DHS learned that the FES provider
     was unable to meet with the family; that Mother stated that she
     had a scheduling conflict that day; that Mother had to attend a
     medical appointment; that she was willing to reschedule with the
     FES provider, and that a new appointment was made for June 8,
     2014. (Exhibit “A” Statement of Facts, attached to DHS Petition
     for Involuntary Termination of Parental Rights, filed 12/19/2016,
     ¶“h”).

           On May 22, 2014, Father, R.S., was arrested and charged
     with possession of a firearm prohibited, firearms not to be carried
     without a license, and carrying firearms publicly in Philadelphia.
     Father was incarcerated at CFCF as a result of the arrest. (Exhibit
     “A” Statement of Facts, attached to DHS Petition for Involuntary
     Termination of Parental Rights, filed 12/19/2016, ¶“i”).

           On June 8, 2014, DHS received a GPS Report which alleged
     that the Children were involved in an automobile accident with
     Mother; that Mother drove into the sides of several vehicles while
     under the influence of an unknown substance; that neither [c]hild
     was properly secured inside of the vehicle at the time of the
     accident but Mother strapped S.A.A.S. to herself using a baby
     carrier harness; that Mother was arrested as a result of the
     accident; that the Children were brought to Children’s Hospital of
     Philadelphia (CHOP) for an examination following the automobile
     accident; and that the Children were without a caregiver. The

                                    -4-
J-S03016-18


     Report also alleged that Mother had an extensive history of drug
     use; that Mother’s ability to parent appropriately was severely
     diminished due to her chronic drug use; that Mother has three
     other [c]hildren that are no longer in her care; and that S.A.A.S.
     and S.A.P., both tested positive for marijuana at the time of their
     births. This Report will be substantiated. (Exhibit “A” Statement
     of Facts, attached to DHS Petition for Involuntary Termination of
     Parental Rights, filed 12/19/2016, ¶“j”).

           On June 8, 2014, Mother was arrested, charged and on July
     14, 2014, pled guilty to: 75 [Pa.C.S.A.] § 3802–A1-DUI: Gen
     Imp/Inc of Driving Safety; 75 [Pa.C.S.A.] § 3802-C–DUI: Highest
     Rate of Alc (BAC .16+); 75 [Pa.C.S.A.] §3802-D2-DUI: Controlled
     Substance -Impaired Ability; 75 [Pa.C.S.A. § 3802]-D3-DUI:
     Controlled Substance-Combination Alcohol/Drugs; and 75
     [Pa.C.S.A.] § 3743-A-DUI[:]-Accident Involv Damage Attended
     Vehicle/Prop (2 Counts). Sentence: 10/02/2014 - Confinement 72
     hours-6 months. (DHS EXHIBIT 44 -Court Summary, C.A.M.,
     [born in May 1986], p.2-3).

           On June 8, 2014, DHS learned that Mother was arrested
     after her automobile accident; that the Children were in the
     vehicle with Mother; that neither [c]hild was appropriately secured
     at the time of the accident; that the Children were taken to CHOP
     to be evaluated; that Mother had contacted S.A.A.S.’s [p]aternal
     [g]randmother, L.S., [“Paternal Grandmother”] to care for the
     Children; and that L.S. picked the Children up after their
     evaluations at CHOP. (Exhibit “A” Statement of Facts, attached to
     DHS Petition for Involuntary Termination of Parental Rights, filed
     12/19/2016, ¶“l”).

            On June 8, 2014, DHS visited Paternal Grandmother,
     L.S.’s[,] home to conduct a home evaluation. DHS observed that
     the home was in need of numerous repairs; that all utilities were
     operable; that the Children had appropriate sleeping
     arrangements; and that the Children were safe with their needs
     being met. L.S. stated she would be moving to a new residence
     due to the level of repairs needed in her current home; that L.S.
     was willing to care for both [c]hildren until alternate arrangements
     could be made; and that L.S. had also recently been incarcerated.
     DHS was able to implement a short term Safety Plan and L.S.
     agreed to the terms of the Safety Plan. (Exhibit “A” Statement of
     Facts, attached to DHS Petition for Involuntary Termination of
     Parental Rights, filed 12/19/2016, ¶“m”).

                                    -5-
J-S03016-18



           On June 10, 2014 and June 13, 2014, DHS attempted to
     locate other family resources that could care for the Children on a
     long[-]term basis. (Exhibit “A” Statement of Facts, attached to
     DHS Petition for Involuntary Termination of Parental Rights, filed
     12/19/2016, ¶“n”).

           In June 2014, DHS learned that Paternal Grandmother, L.S.,
     had made plans to move to the State of Georgia; and that no other
     family resources were available to care for the Children. (Exhibit
     “A” Statement of Facts, attached to DHS Petition for Involuntary
     Termination of Parental Rights, filed 12/19/2016, ¶“o”).

           On July 11, 2014, DHS learned that L.S. would no longer be
     able to care for the Children, and obtained an Order of Protective
     Custody (OPC) for both [c]hildren. They were placed in a foster
     home through Lutheran Children and Family Services (LCFS).
     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 12/19/2016, ¶“p,
     q”).

           A Shelter Care Hearing was held on July 14, 2014 before the
     Honorable Allan L. Tereshko. The Court Order lifted the OPC and
     transferred legal custody of the Children to DHS. Placement of
     the Children is in Foster Care. DHS is exploring Paternal
     Grandmother as possible placement resource. Mother is
     incarcerated at The Cannery. Safety as of 7/11/2014. (Shelter
     Care Orders, 7/14/2014).

           An Adjudicatory Hearing was held for S.A.A.S., on July 23,
     2014, before Honorable Allan L. Tereshko. The [c]ourt found legal
     custody of the Child to remain with DHS and placement in Foster
     Care. Mother is referred to CEU [(“Clinical Evaluation Unit”)] for a
     forthwith drug screen and assessment. FSP meeting to be held
     within next 30 days. Child is adjudicated Dependent. Father’s
     address is [ ], Philadelphia, PA. (Order of Adjudication and
     Disposition - Child Dependent, 7/23/2014).

          On July 23, 2014, S.A.P.’s case was continued. Mother to
     have supervised visits at the Agency, twice weekly. Child referred
     to BHS for consultation and evaluation.

          Mother referred to CEU forthwith for drug screen and
     assessment. FSP meeting to be held within next 30 days.

                                    -6-
J-S03016-18


     Temporary     Commitment       Stands.    (Continuance     Order,
     7/23/2014).

          On August 20, 2014, both cases were continued at the
     request of Mother’s attorney. Status Quo. (Continuance Orders,
     8/20/2014).

            An Adjudicatory Hearing was held for S.A.P., on September
     15, 2014 before Honorable Allan L. Tereshko. The [c]ourt found
     temporary legal custody of the Child to remain with DHS and
     placement to remain in Foster Care through LCFS. Reasonable
     efforts were made prior to the placement for the two siblings to
     be placed together. Mother may have supervised visits twice a
     week at the Agency. Mother is referred to CEU for assessment,
     forthwith drug screen and monitoring. FSP meeting to be held
     within next 30 days. Child may be moved prior to the next court
     date by agreement of the parties. Agency, Social Worker, to refer
     the Child for Child Link/Early Intervention Services, and provide
     medical insurance card for the Child. Child is re-referred to BHS
     for consultations or evaluation. DHS to conduct home evaluation
     and clearances on the Paternal Grandmother’s home. Child is
     adjudicated dependent. (Order of Adjudication and Disposition -
     Child Dependent, 9/15/2014).

           A Permanency Review Hearing was held for S.A.A.S. on
     September 15, 2014, before the Honorable Allan L. Tereshko.
     Legal custody of the [c]hild remains with DHS, and placement
     remains in Foster Care through LCFS. Child is not receiving any
     special services and is doing well. DHS is to conduct home
     evaluation and clearances on the sibling’s [p]aternal
     [g]randmother’s home. Mother to continue supervised visits twice
     weekly at the Agency. Mother is referred to CEU for assessment,
     forthwith drug screen and monitoring. Child may be moved prior
     to the next court date by agreement of the parties. Agency, Social
     Worker, to refer the [c]hild for Child Link/Early Intervention
     Services, and provide medical insurance card for the Child[.]
     (Permanency Review Order, 9/15/2014).

           Permanency Review Hearings were held for the Children on
     November 18, 2014, before the Juvenile Court Hearing Officer,
     William T. Rice. An Order was entered that legal custody to remain
     with DHS, and placement to continue in Foster Care with Lutheran.
     DHS to explore Kinship with Paternal Grandmother. Mother to
     comply with parenting classes, supervised visits with Mother to

                                   -7-
J-S03016-18


     continue. All appropriate services for the Children shall continue.
     Mother referred to BHS for consultation and evaluation. Lutheran
     [LCFS] to continue to assess S.A.P.’s behavioral health needs.
     (Permanency Review Orders, 11/18/2014).

            On January 12, 2015, DHS held a Single Case Plan (SCP)
     meeting. The parental objectives established for Mother were to
     participate in mental health evaluation; comply with all, cooperate
     with all treatment recommendations including therapy and/or
     medication as prescribed; sign authorizations to allow DHS to
     obtain copies of the evaluations and progress reports, locate and
     occupy housing for the family with suitable space, heat, and safe
     living conditions; provide DHS with a copy of the lease and utility
     bills; maintain a parent/child relationship through participation in
     placement activities and regular visits with the Children; attend
     all visits and maintain regular contact with the Children; meet
     regularly with DHS Social Worker and follow through with the ISP;
     meet the Children’s basic needs including food and clothing;
     provide Children regular nutritious meals, learn and understand
     age appropriate behavior and expectations for the Children; enroll
     in parenting education; and receive appropriate medical
     evaluations and comply with all recommended treatments.
     Mother was not in attendance at the FSP meeting and did not
     participate. Parental goals for both Fathers were not established.
     (Exhibit “A” Statement of Facts, attached to DHS Petition for
     Involuntary Termination of Parental Rights, filed 12/19/2016, ¶
     “x”).

          On February 12, 2015, both cases were continued. Cases
     remain Status Quo. Continuance Orders, 2/12/2015).

          On March 18, 2015, both cases were continued. Cases
     remain Status Quo. (Continuance Orders, 3/18/2015).

           Permanency Review Hearings were held for the Children on
     May 29, 2015, before the Juvenile Court Hearing Officer, William
     T. Rice. It was ordered that legal custody to remain with DHS, and
     placement to continue in Foster Care with Lutheran [LCFS].
     Mother referred to CEU for forthwith drug screen, monitoring, and
     to continue drug and alcohol treatment through GPASS [(Greater
     Philadelphia Social Service Center)]. Mother to continue twice[-
     ]weekly supervised visits with Children at the Agency, which may
     be modified by agreement of the parties. Mother to complete 3
     random drug screens prior to next court date. All appropriate

                                    -8-
J-S03016-18


     services for the Children shall continue. Children may be moved
     to Kinship home prior to next court date after appropriate
     documentation is received and home evaluation is completed.
     Social Worker to appear. (Permanency Review Orders,
     5/29/2015).

            On June 30, 2015, DHS and CUA held a Single Case Plan
     (SCP) meeting. The parental objectives for Mother were to comply
     with drug and alcohol treatment and random screens, complete
     parenting programs at LCFS, and comply with the [c]ourt[-
     ]ordered BHS evaluation. Mother was in attendance at the SCP
     meeting (Exhibit “A” Statement of Facts, attached to DHS Petition
     for Involuntary Termination of Parental Rights, filed 12/19/2016,
     ¶“z”).

          A continuance was granted on August 26, 2015, for case to
     be heard by a Judge. (Continuance Orders, 8/26/2015).

           Permanency Review Hearings were held for the Children on
     October 14, 2015, before the Honorable Allan L. Tereshko. The
     [c]ourt ordered legal custody to remain with DHS, and placement
     to continue in Foster Care through Lutheran [LCFS]. Remain as
     committed. CUA [(Community Umbrella Agency)] to provide
     affidavit of safety to the court within 7 days. Assigned Social
     Worker from CUA to appear at next court listing. (Permanency
     Review Orders, 10/14/2015).

           Permanency Review Hearings were held for the Children on
     November 25, 2015, before the Honorable Allan L. Tereshko. The
     [c]ourt ordered legal custody to remain with DHS, and placement
     to continue in Foster Care through Kinship. Request for a
     continuance by Mother’s attorney was granted. (Permanency
     Review Orders, 4/12/2016).

           Permanency Review Hearings were held for the Children on
     May 4, 2016, before the Honorable Allan L. Tereshko. The [c]ourt
     ordered legal custody to remain with DHS, and placement to
     continue in Foster Care through Kinship with Lutheran. Children
     to continue services through CCTC [(Children’s Crisis Treatment
     Center)]. Mother re-referred to CEU for monitoring, and 1 random
     drug screen prior to next court date. Mother to provide
     documentation regarding drug treatment to CUA forthwith, and
     comply with parenting classes and CEU recommendations. CEU
     Report for Mother incorporated into the record. Mother to begin

                                   -9-
J-S03016-18


     unsupervised community day visits forthwith, which may be
     further modified to overnight before next court date by agreement
     of the parties. CUA to follow up with Children’s medical insurance
     forthwith. CUA to make outreach to S.A.A.S.’s Father and arrange
     supervised visits with Father at the Agency as arranged by the
     Agency. (Permanency Review Orders, 11/25/2015).

           Permanency Review Hearings were held for the Children on
     February 24, 2016, before the Honorable Allan L. Tereshko. The
     [c]ourt ordered legal custody to remain with DHS, and placement
     to continue in Foster Care (Kinship) through LCFS. Mother to
     continue to be offered liberal unsupervised visits. S.A.A.S.’s
     Father, R.S., continues to be offered supervised visits at
     Grandmother’s home and 1 supervised visit, once per month at
     the Agency. CUA to assist with transportation to visits. Children
     are doing well, and medically up-to-date. S.A.P. attends
     Kindergarten and is receiving therapy through CCTC. TSS services
     through Wordsworth being explored. Children’s dental issues are
     being addressed. Mother is currently residing in a shelter. CEU
     Report on Mother incorporated into the record. CUA to follow up
     with CEU. Mother referred to CEU forthwith for drug screen and
     monitoring. (Permanency Review Orders, 2/24/2016).

          A continuance was granted on May 26, 2016 for case to be
     heard before a Judge. (Continuance Orders, 5/26/2016).

           Permanency Review Hearings were held for the Children on
     August 24, 2016, before the Honorable Richard J. Gordon. The
     [c]ourt ordered legal custody to remain with DHS, and placement
     to continue in Foster Care through Bethanna. Mother’s
     unsupervised day visits in the community decreased to supervised
     at the Agency as arranged. Children are doing well. S.A.A.S.
     receives Early Intervention Services - Behavioral Therapy. S.A.P.
     received Trauma Focused Therapy through CCTC, and receives
     Wrap-Around Services through Wordsworth. Mother referred back
     to CEU for assessment, … full drug and alcohol screen, dual
     diagnosis and 3 random drug screens prior to next court date.
     Mother to comply with all SCP objectives and recommendations.
     Children to remain as committed. (Permanency Review Orders,
     8/24/2016).

           On January 4, 2017, both cases were continued by
     agreement of the parties. Assigned Social Worker is unavailable
     for today’s hearing. (Status Review Orders, 1/04/2017).

                                   - 10 -
J-S03016-18



Trial Court Opinion, 9/11/17, at 2-12 (emphasis omitted).

      On December 19, 2016, DHS filed petitions to involuntarily terminate

Mother’s parental rights to the Children and to change the permanency goal

for the Children to adoption. On May 11, 2017, the trial court held a hearing

on the termination and goal change petitions, at which Mother was present

and represented by counsel.

      DHS first presented the testimony of Medina Abney, the Wordsworth

CUA Case Manager. DHS then presented the testimony of Paternal

Grandmother. Finally, Mother testified on her own behalf. The trial court found

the following facts from the testimony.

            [Ms. Abney] testified both Children are placed with
      S.A.A.S.’s [p]aternal [g]randmother, R.S. [sic] [L.S.], and she
      conducted a safety check on the Children on May 3, 2017. (NT.
      5/11/2017, p.8 at 1-25).

            [Ms. Abney] testified the Children came into care on July 11,
      2014, when an O[r]der of Protective Custody was obtained
      because the Children were in the car with Mother when she was
      driving under the influence and was in an accident. Both Children
      were taken to CHOP, and Mother was arrested. Mother was later
      convicted of endangering the welfare of her [c]hildren. (N.T.
      5/11/2017, p.9 at 17-25; p.10 at 1-4).

             Ms. Abney stated Paternal Grandmother began caring for
      the two [c]hildren approximately two years before, and is the pre-
      adoptive source. She testified she has observed the interaction
      between the Children and the [g]randmother, and she meets all
      of the Children’s needs. The Children have a caring, loving
      relationship with the [g]randmother. (N.T. 5/11/2017, p.11 at 20-
      25; p.12 at 1-20).

           Further, Ms. Abney testified the case plan objectives for
      Mother were for her to comply with drug and alcohol treatment,

                                    - 11 -
J-S03016-18


     to complete parenting classes and to comply with BHS
     assessments and screening. She made outreach to Mother when
     she received the case and met with her on March 15, 2017,
     outlining the case objectives. Mother provided her with
     information for [GPASS] to verify that Mother had completed drug
     and alcohol treatment. [GPASS] reported in a letter dated July 6,
     2015, that Mother was unsuccessfully discharged from their
     program. Mother also did not comply with visiting the CEU unit as
     ordered by the [c]ourt. However, Mother did complete the
     parenting classes and received a certificate of completion in April
     2016. (N.T. 5/11/2017, p.15 at 23-25; p.16 at 1-25; p.17 at 1-
     25; p.18 at 1-25; p.19 at 1-7).

           Regarding supervised visitation at the Agency, Mother did
     not comply and stated that it was too far to travel to visit her
     Children and she wanted community visits. Mother has not visited
     the Children since Ms. Abney took over the case. Ms. Abney opined
     it would be in the best interest of the Children if Mother’s parental
     rights were terminated and the Children be adopted. [Paternal]
     Grandmother has a great bond and relationship with the Children
     and believes they would not suffer irreparable harm if Mother’s
     parental rights were terminated. Mother does not visit the
     Children, does not ask about medical appointments and only
     called her seeking community visits. (N.T. 5/11/2017, p. 19 at 8-
     25; p.20 at 1-25; p.21 at 1-25; p.22 at 1-9).

           Under cross-examination by Ms. Banister, the Child
     Advocate, Ms. Abney stated Mother did complete three random
     drug screens, one of which was positive, and Mother refused a
     drug screen on another occasion. (N.T. 5/11/2017, p.23 at 4-25).

Trial Court Opinion, 9/11/17, at 13-14.

     Next, the trial court found the following from the testimony of

Paternal Grandmother.

           Paternal Grandmother, L.S., was the next to testify. She
     stated she is the paternal grandmother of S.A.A.S., however, she
     has had both Children in her care since approximately May 2014.
     She stated Mother was consistent with visits with the Children
     when she was having community visits, however, has not seen
     them recently. During Christmas, Mother would leave a voice
     message for the Children and maybe left another message once

                                    - 12 -
J-S03016-18


      before. Mother did provide birthday gifts for the Children. S.A.P.
      would initially ask for his Mother, however, both Children do not
      ask for her and she has faded away in their memory. (N.T.
      5/11/2017, p.28 at 8-25; p.29 at 1-23).

            On cross-examination by Ms. Banister, the Child Advocate,
      [Paternal] Grandmother noted that there is still a bond with
      Mother, through telephone conversations with the Children during
      holidays and on their birthdays. When questioned by Ms. Houston,
      Mother’s attorney, Grandmother noted that when Mother was
      invited to medical, dental or mental health appointments[,] she
      would attend. (N.T. 5/11/2017, p.30 at 1-25; p.31 at 1-7, 11-25;
      p.32 at 1-11).

Id., at 14-15.

      The trial court found the following from Mother’s testimony.

            Mother was next to testify. She stated her objectives were
      to get a mental health evaluation, obtain housing, and go to drug
      and alcohol treatment. She noted she completed her BHS
      [Behavioral Health Services] evaluation and is prescribed
      medications. She attends mental health treatment through Penn,
      and that she provided that information to CUA. Mother further
      stated she completed a rehabilitation program through Friends
      Rehabilitation. Mother noted she was homeless and in a shelter
      for 14 months, and has now obtained housing through Friends
      Rehabilitation. (N.T. 5/11/2017, p.33 at 6-25; p.34 at 1-24; p.35
      at 1-8).

            Mother stated the CUA workers could never establish visits
      for her on Saturdays or Sundays because they did not have
      anyone to supervise the visits and weekdays were not acceptable
      because the Children were in school. (N.T. 5/11/2017, p.35 at 9-
      24).

            Mother claims she is bonded with the Children and sees
      them at times when they are with their Grandmother by passing
      them on the street or going to the store together. Whenever the
      [paternal grandmother] sees her, she stops the car and allows the
      Children to say hello to her. (N.T. 5/11/2017, p.36 at 1-25).

Id., at 15.


                                    - 13 -
J-S03016-18


      After the conclusion of the termination hearing, the trial court found

DHS sustained its burden of proving by clear and convincing evidence that

Mother’s parental rights to the Children should be terminated, and it entered

the orders at issue. Mother filed a notice of appeal, nunc pro tunc, along with

a concise statement of errors complained of on appeal. This Court, acting, sua

sponte, consolidated the appeals.

      Mother’s counsel filed a motion to withdraw as counsel, and an Anders

brief on behalf of Mother. In her Anders brief on appeal, Mother’s Counsel

raises the following issues on behalf of Mother.

            In accordance with Anders v. California, is there anything
      in the record that might arguably support the appeal that upon
      independent review of the record the court should conclude that
      the appea[l] is not wholly frivolous?

         Whether there was a legal basis for terminating Mother’s
         parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1),
         (a)(2), (a)(5), (a)(8) and (b) to change goal from
         reunification to adoption[?].

Anders Brief, at 6. “When considering an Anders brief, this Court may not

review the merits of the underlying issues until we address counsel’s request

to withdraw.” In re S.M.B., 856 A.2d 1235, 1237 (Pa. Super. 2004).

      Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw representation, he or she must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record . . ., counsel
      has determined the appeal would be frivolous;

      (2) file a brief referring to anything that might arguably support
      the appeal. . .; and


                                    - 14 -
J-S03016-18


      (3) furnish a copy of the brief to defendant and advise him of his
      right to retain new counsel, proceed pro se, or raise any
      additional points he deems worthy of the court’s attention.

Id. (citation omitted).

      In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), our

Supreme Court addressed the second requirement of Anders, i.e., the

contents of an Anders brief, and required that the brief:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

978 A.2d at 361.

      With respect to the third requirement of Anders, that counsel inform

the defendant of his or her rights in light of counsel’s withdrawal, this Court

has held that counsel must “attach to their petition to withdraw a copy of the

letter sent to their client advising him or her of their rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

      Mother’s Counsel has complied with each of the requirements of

Anders. Accordingly, we will proceed with our own independent review. See

In re S.M.B., 856 A.2d at 1237 (“After an appellate court receives an Anders



                                    - 15 -
J-S03016-18


brief and is satisfied that counsel has complied with the aforementioned

requirements, the Court then must undertake an independent examination of

the record to determine whether the appeal is wholly frivolous.”).

      In the Anders brief, Mother’s Counsel contends the trial court abused

its discretion or erred as a matter of law in concluding DHS presented clear

and convincing evidence that was sufficient to support the involuntary

termination of her parental rights under § 2511(a)(1), (2), (5), (8), and (b).

            The standard of review in termination of parental rights
      cases requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act, which requires a bifurcated analysis.

            Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis

                                     - 16 -
J-S03016-18


      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of § 2511(a). See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We need only

address subsection (a)(2).

      Section 2511(a)(2) provides, in relevant part, as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                       ***
           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without
           essential parental care, control or subsistence necessary
           for his physical or mental well-being and the conditions and
           causes of the incapacity, abuse, neglect or refusal cannot
           or will not be remedied by the parent.


23 Pa.C.S.A. § 2511(a)(2).

      Our Supreme Court set forth our inquiry under subsection (a)(2) as

follows.

             [Section] 2511(a)(2) provides statutory grounds for
      termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions



                                      - 17 -
J-S03016-18


     and causes of the incapacity, abuse, neglect or refusal cannot or
     will not be remedied by the parent.” . . .

           This Court has addressed          incapacity   sufficient    for
     termination under § 2511(a)(2):

         A decision to terminate parental rights, never to be made
         lightly or without a sense of compassion for the parent, can
         seldom be more difficult than when termination is based
         upon parental incapacity. The legislature, however, in
         enacting the 1970 Adoption Act, concluded that a parent
         who is incapable of performing parental duties is just as
         parentally unfit as one who refuses to perform the duties.

In re Adoption of S.P., 47 A.3d 817, 827 (Pa. 2012) (citations omitted).

     The trial court addressed the sufficiency of the evidence to support the

termination under subsection(a)(2) as follows.

           These two [c]hildren became known to DHS in April 2014,
     when the Agency received a Report that Mother gave birth to
     S.A.A.S., and that both Mother and [c]hild tested positive for
     marijuana at the time of the birth. In May 2014, DHS referred the
     family to a FES provider to address the family needs, however the
     provider was unable to meet with the family. One [sic] June 8,
     2014, DHS received another Report that the Children were
     involved in a car accident with Mother driving under the influence
     of an unknown substance. Neither, [sic] S.A.A.S., who was less
     than two months old, and [sic] S.A.P., who was three years-five
     [sic] months old, were [sic] appropriately secured in the seats of
     the car. Mother was arrested and the Children were taken to CHOP
     for examinations. Mother contacted S.A.A.S.’s [p]aternal
     [g]randmother, L.S., who picked up the Children from the
     hospital.

           S.A.A.S. was adjudicated [d]ependent on July 23, 2014, and
     S.A.P. was adjudicated [d]ependent on September 15, 2014, and
     both [c]hildren were placed in foster care. They were placed with
     Paternal Grandmother, L.S., where they remain to this day.

                                    ***




                                    - 18 -
J-S03016-18


           [The trial court] relied on the lengthy and credible testimony
     by the CUA Case Manager, Ms. Abney, who testified that Mother
     was aware of the parental objectives established for her for
     reunification with her Children, and that she failed to achieve
     these objectives.

           [Ms. Abney] testified the case plan objectives for Mother
     were for her to comply with drug and alcohol treatment, to
     complete parenting classes and to comply with BHS assessments
     and screening.

           Regarding drug and alcohol treatment, Mother testified she
     complied with that objective, however, [she] did not provide
     documentation in that regard. On the contrary, Ms. Abney testified
     she received a [GPASS] Report dated July 6, 2015, noting that
     Mother was unsuccessfully discharged from their program. Ms.
     Abney stated Mother did complete three random drug screens,
     one of which was positive, and Mother refused a drug screen on
     another occasion.

           Ms. Abney did corroborate that Mother did complete the
     parenting classes and received a certificate of completion in April
     2016.

           Regarding visitation with the Children, evidence was
     presented that Mother was minimally compliant with the
     permanency plan at the Permanency Review hearing on August
     24, 2016. She had been referred back to CEU for assessment and
     did not comply. The [c]ourt then changed her visits to supervised
     at the Agency, and Mother again failed to comply. Instead, she
     blamed the Agency for it being too far away and for not
     accommodating her request for weekend or after school visits.
     Mother testified she relied on seeing the Children in the
     neighborhood when they would drive by in Paternal
     Grandmother’s car.

           Regarding housing, Mother stated she was homeless and in
     a shelter for 14 months, and has now obtained housing through
     Friends Rehabilitation.

Trial Court Opinion, 9/11/17, at 17-19.




                                    - 19 -
J-S03016-18


        After a careful review of the record, we find that termination of Mother’s

parental rights to the Children was warranted pursuant to subsection (a)(2),

as Mother clearly lacks parental capacity, and the evidence showed that she

will be unable to remedy that situation within a reasonable period of time, if

ever.    We find competent, clear and convincing evidence to support the

termination of Mother’s parental rights under subsection (a)(2). We,

therefore, find no abuse of the trial court’s discretion in terminating Mother’s

parental rights to the Children under subsection (a)(2).

        Next, we address § 2511(b).

        (b) Other considerations.--The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
        of a parent shall not be terminated solely on the basis of
        environmental factors such as inadequate housing, furnishings,
        income, clothing and medical care if found to be beyond the
        control of the parent. With respect to any petition filed pursuant
        to subsection (a)(1), (6) or (8), the court shall not consider any
        efforts by the parent to remedy the conditions described therein
        which are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(b).

        The focus in terminating parental rights under subsection (a) is on the

parent, but it is on the child pursuant to subsection (b). See In re Adoption

of C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008) (en banc). In reviewing the

evidence in support of termination under section 2511(b), our Supreme Court

has stated as follows.

             [I]f the grounds for termination under subsection (a) are
        met, a court “shall give primary consideration to the

                                      - 20 -
J-S03016-18


      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare of
      the child have been properly interpreted to include intangibles
      such as love, comfort, security, and stability. … [T]he
      determination of the child’s “needs and welfare” requires
      consideration of the emotional bonds between the parent and
      child. The “utmost attention” should be paid to discerning the
      effect on the child of permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some internal citations and

quotation marks omitted; brackets added and deleted).

      When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well. Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:

      [C]oncluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent . . . Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted).


                                     - 21 -
J-S03016-18


     The trial court stated the following with regard to subsection (b).

           Mother asserts the trial court erred when it found that the
     termination of Mother’s parental rights was in the Children’s best
     interest, and that DHS had met its burden pursuant to 23
     Pa.C.S.A. §2511(b).

           The [c]ourt disagrees. Mother failed to present evidence to
     corroborate her assertions and her testimony was found to be not
     credible by this court. On the other hand, credible evidence was
     presented by the CUA Case Manager, who testified that the
     Children were bonded to Paternal Grandmother and look to her for
     safety and to meet their needs. They further testified that the
     Children needed the safety and security that Mother cannot
     provide, and it would be in their best interest to be adopted by
     Paternal Grandmother. The [c]ourt also found credible the
     evidence that the Children enjoyed seeing Mother on the street,
     however, did not seek her for their parental needs and were not
     bonded to her.

           Therefore, this [c]ourt reasoned that the Children would not
     suffer irreparable harm if Mother’s parental rights were
     terminated, and it would be in their best interests to be adopted.

Trial Court Opinion, 9/11/17, at 20-21.

     We find clear and convincing evidence to support the termination of

Mother’s parental rights under subsection (b). We, therefore, find no abuse of

the trial court’s discretion in terminating Mother’s parental rights to the

Children under that subsection.

     Finally, we address the change of the permanency goal for the Children

to adoption.

     [T]he standard of review in dependency cases requires an
     appellate court to accept findings of fact and credibility
     determinations of the trial court if they are supported by the
     record, but does not require the appellate court to accept the
     lower court’s inferences or conclusions of law. We review for abuse
     of discretion[….]


                                    - 22 -
J-S03016-18


In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015) (internal citation and quotation

marks omitted; brackets added).

      Regarding the disposition of a dependent child, § 6351(e), (f), (f.1), and

(g) of the Juvenile Act provides the trial court with the criteria for its

permanency plan for the subject child. Pursuant to those subsections of the

Juvenile Act, the trial court is to determine the disposition that is best suited

to the safety, protection and physical, mental and moral welfare of the child.

      When considering a petition for goal change for a dependent child, the

trial court considers

         the continuing necessity for and appropriateness of the
         placement; the extent of compliance with the service plan
         developed for the child; the extent of progress made
         towards alleviating the circumstances which necessitated
         the original placement; the appropriateness and feasibility
         of the current placement goal for the child; and, a likely date
         by which the goal for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S. § 6351(f)).

      Additionally, Section 6351(f.1) requires the trial court to make a

determination regarding the child’s placement goal:

         (f.1) Additional determination.—Based upon the
         determinations made under subsection (f) and all relevant
         evidence presented at the hearing, the court shall determine
         one of the following:

                                  *     *      *

            (2) If and when the child will be placed for adoption, and
            the county agency will file for termination of parental
            rights in cases where return to the child’s parent,
            guardian or custodian is not best suited to the safety,



                                      - 23 -
J-S03016-18


           protection and physical, mental and moral welfare of the
           child.

42 Pa.C.S.A. § 6351(f.1).

     On the issue of a placement goal change, this Court has stated:

     When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on what
     the parent wants or which goals the parent has achieved. See In
     re Sweeney, 574 A.2d 690, 691 (Pa. Super. 1990) (noting that
     “[o]nce a child is adjudicated dependent . . . the issues of custody
     and continuation of foster care are determined by the child’s best
     interests”). Moreover, although preserving the unity of the family
     is a purpose of [the Juvenile Act], another purpose is to “provide
     for the care, protection, safety, and wholesome mental and
     physical development of children coming within the provisions of
     this chapter.”42 Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he
     relationship of parent and child is a status and not a property right,
     and one in which the state has an interest to protect the best
     interest of the child.” In re E.F.V., 461 A.2d 1263, 1267 (Pa.
     Super. 1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

     The trial court stated as follows.

           This [c]ourt heard credible and compelling evidence that
     Mother did not have a parental bond with the Children. She made
     no effort to complete her FSP objectives, and she made no effort
     to see her [c]hildren, instead relying on seeing them casually at
     birthdays or on the street when Grandmother was driving by.
     Therefore, this [c]ourt reasoned that the evidence was clear and
     convincing and supported the [c]ourt’s finding that adoption by
     [P]aternal [G]randmother was in the Children’s best interests.

     CONCLUSION:

     At the conclusion of the hearing[,] the [c]ourt stated:

         Reviewing the evidence I just wanted to clear up that point.
         The [c]ourt order says Mother was present at the listing.
         That is critical because that is the day that Judge Gordon
         changed the visitation to supervised at the [A]gency from

                                    - 24 -
J-S03016-18


        unsupervised in the community. That’s the last time you
        saw your [c]hildren at a visitation.

        Well, the record is clear here and convincing, that the
        [m]other, while remaining on the peripheral of the
        Children’s lives[,] never took any steps to develop,
        maintain a parental relationship, such that she would be
        able to begin parenting these [c]hildren. She allowed the
        custodial paternal grandmother, right?

        S.A.A.S.’s paternal grandmother has been caring for these
        [c]hildren for two years, or more. And during that period
        of time Mother took no steps to put herself in a position to
        parent these Children, she allowed the grandmother to
        parent these Children. Was content with maintaining a
        peripheral relationship, kind of a friendly relationship with
        the Children, but at no times did she begin to put herself
        in a position where she could parent these Children.

        She has not completed, satisfied, fulfilled any of her goals
        which were in essence to place herself in a positon where
        the Children could be returned to her, and she could be
        again parenting these Children.

        The Children were removed from her custody and placed -
        with a very unfortunate incident which resulted in Mother’s
        criminal conviction, which is part of the record for
        endangering these [c]hildren.

        Since the Children were removed and placed, Mother took
        no serious steps to remedy the conditions that brought the
        Children into care, contending herself to remain as she, in
        her own word says, ‘seeing the Children in passing,’ which
        is what she is doing essentially. And she’s forfeited any of
        her obligations for these Children as a parent should.

        Consider the evidence, under 2511(a) (1), (2), (5) and (8),
        (5) [sic] satisfied because the Children were removed from
        Mother’s care when she was placed; and (8) satisfied
        because the Children have been in care for over one year.

        2511(b) requires there’s a showing there would be no
        irreparable harm to the Children if Mother’s rights were
        terminated. The evidentiary harm is satisfied because the

                                   - 25 -
J-S03016-18


            Children do not look to Mother for their parental guidance,
            for care, safety, any other emotional requirements that a
            parent should provide for the Children. They look to the
            grandmother for all these things, so, there could be no
            irreparable harm because there is no parental relationship.

            The Mother having a knowledge that she’s failed to have
            regular visitation with these Children since August of 2016,
            the Children have been in the care of the grandmother for
            two years, she’s providing all of the things that a parent
            should provide. And the Children are doing well. And so[,]
            based upon the evidence, will continue to provide all of the
            things for these [c]hildren.

            Therefore, under 2511(a) (1), (2), (5), and (8) and 2511
            (b), Mother's rights are terminated, as to both [c]hildren,
            and the goal is moved to adoption since the [c]ourt has
            previously terminated Fathers’ rights. (N.T., 5/11/2017,
            p.45 at 19-25; p.46 at 1-25; p.47 at 1-25; p.48 at 1-21)

            For the foregoing reasons, this [c]ourt respectfully
            requests that the Orders of May 11, 2017, Terminating
            Mother, C.A.M.'s Parental Rights to her two Children and
            changing their Permanency Goals to Adoption be
            AFFIRMED.

Trial Court Opinion, 9/11/17, at 22-23 (emphasis in original).

     Based on the foregoing discussion in the trial court opinion, we find no

abuse of the trial court’s discretion in changing the permanency goal to

adoption.

     Moreover, as we cannot find any other meritorious issues in the record,

and we agree with Mother’s Counsel that the appeal is wholly frivolous, we

grant the motion for leave to withdraw.

     Orders affirmed. Petition for leave to withdraw granted.

     President Judge Emeritus Bender joins the memorandum.



                                       - 26 -
J-S03016-18


     President Judge Emeritus Stevens concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/4/18




                                  - 27 -